Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cited Prior Art Acknowledgment 
As this application is a continuation-in-part of an earlier application, it is noted that the prior art cited in the parent case has been reviewed by the examiner (MPEP 2001.06(b)).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Specification - Broken Line Description
For clarity, and to conform with the requirements for broken lines set forth in MPEP § 1503.02, III, the broken line description has been amended to read:

--The broken lines in the drawings illustrate portions of a MOUNT FOR ELECTRONIC DEVICES which form no part of the claimed design.--

Conclusion
The claim is in condition for allowance.

Any inquiry concerning this communication from the examiner should be directed to Harold E. Blackwell, II, whose telephone number is 571-272-7480, and whose work schedule is normally Monday-Friday, 9:00am-5:00pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Keli’ Hill can be reached at 571-272-4375 or the examiner's supervisor, Lakiya Rogers, can be reached at 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAROLD E BLACKWELL II/Examiner, Art Unit 2916                   	
/KELI L HILL/Primary Examiner, Art Unit 2922